DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 6 are not concise, because they are identical or are so close in content that they address the same subject matter. The differences between the claims are such that claim 3 includes the limitation 'connectable via an Internet connection', while claim 6 includes the limitation 'connectable to one or more computer devices'. However, since an Internet connection cannot be established without one or more computer devices, claims 3 and 6 are so close in content that they address the same subject matter and thus lack clarity.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a companion unit (See Figs. 1-4, 6; ¶0032-¶0044)
an artificial intelligence module (AI Module) (See Fig. 8; ¶0101, ¶0124)
a flight plan guidance unit (See Fig. 11; ¶0154, ¶0188)
Claims 1, 3-4, 6, 8-18, 20
Claims 1, 10, 12, 14-16, 18-19
Claim 10, 18


Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US #2016/0332748).

Regarding Claim 1, Wang discloses a companion system operable to interact with a user (abstract, Fig. 1), comprising:
(i) a companion unit that is an unmanned aerial vehicle incorporating one or more navigational sensors, one or more cameras, one or more speakers and one or more microphones (Wang ¶0034 discloses the one or more user input can include, microphone, a camera, a button, a joystick, and/or touchscreen.  ¶0297 discloses the user command input can be received via touch, audio, detected images, and/or positioning of the portion [e.g., via inertial sensors sensing tilt, movement, etc., abstract);
(ii) one or more bases wirelessly connected to the companion unit (Wang ¶0298 discloses the command transmission portion can wirelessly transmit the information); and
(iii) an artificial intelligence module (AI Module) connected to the companion system operable to process commands and provide instructions to the companion system to be performed by the companion unit (Wang ¶0361 discloses the movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. The movable object can be controlled remotely via an occupant within a separate vehicle. Alternatively, the movable object is an unmanned movable object, such as a UAV. The movable object can be controlled by a human or an autonomous control system [e.g., a computer control system], or any suitable combination thereof. The movable object can be an autonomous or semi-autonomous robot, such as a robot configured with an artificial intelligence).

Regarding Claim 2, Wang discloses the companion system of claim 1, further comprising
the one or more navigational sensors that include one or more proximity sensors operable to recognize obstacles in the flight path of the companion unit (Wang ¶0029 discloses the travel trajectory can include a projected UAV flight path. The UAV flight path can include a flight path for the UAV to land on the vehicle, a flight path for the UAV to take off from the vehicle, a flight path for the UAV to travel a predetermined distance ahead of the vehicle, a flight path for the UAV to travel within a predetermined range of the vehicle, or the altered UAV flight path can coincide with the UAV travel trajectory after the obstruction is cleared. ¶0131 discloses a processor on board the UAV can determine the direction and/or speed for the UAV to fly to avoid obstruction. ¶0377 discloses the sensing system 1708 can include one or more sensors, such as velocity, acceleration, GPS, motion, inertial, proximity, or image sensors.  ¶0379 discloses the communications can include sensed information form one or more different sensors, (e.g., GPS, motion, inertial, proximity, or image sensors).

Regarding Claim 3, Wang discloses the companion system of claim 1, further comprising
one or more of the following being connectable via an Internet connection: the companion unit; and at least one of the one or more bases (Wang ¶0285 discloses communication links can be formed between a UAV and the intermediary device 1350 and communication links can be formed between the intermediary device and the vehicle 1360. Any number of intermediary devices can be provided, which can communicate with one another. In some instances, indirect communications can occur over a network, such as a local area network [LAN] or wide area network [WAN], such as the Internet. In some instances, indirect communications can occur over a cellular network, data network, or any type of telecommunications network [e.g., 3G, 4G]. A cloud computing environment can be employed for indirect communications).

Regarding Claim 4, Wang discloses the companion system of claim 3, further comprising
one or more mobile devices remotely located from the companion unit (Wang ¶0341 discloses other remote control components can be provided in the vehicle. For example, besides a takeoff and return button, a set of remote control joysticks can be provided. In some instances, the remote control joysticks can be accessible by a driver of a car, or by a passenger of a car, or accessible by both the driver and the passenger of the car. A driver or passenger can use the remote control joysticks to control the aircraft according to image data that may be transmitted to a monitor in the vehicle) being connectable to one or more of the following via the Internet (Wang ¶0285 discloses communication links can be formed between a UAV and the intermediary device 1350 and communication links can be formed between the intermediary device and the vehicle 1360. Any number of intermediary devices can be provided, which can communicate with one another. In some instances, indirect communications can occur over a network, such as a local area network [LAN] or wide area network [WAN], such as the Internet):
the companion unit (Wang ¶0287 discloses a method for providing communications between an unmanned aerial vehicle and a vehicle can be provided, where the communication may occur via an indirect communication method. The indirect communication method can comprise communication via a mobile phone network, such as a 3G or 4G mobile phone network. The indirect communications can use one or more intermediary devices in communications between the vehicle and the UAV); and
at least one of the one or more bases, said one or more mobile devices being operable by one or more remote users to communicate with the companion unit and to the user via the companion unit (Wang ¶0350 discloses a removable or separable display can be a mobile device of a user. For example, the display can be a smartphone [e.g., iPhone, Galaxy, Blackberry, Windows phone, etc.], tablet [e.g., iPad, Galaxy, Surface, etc.], laptop, personal device assistant, or any other type of display device. The display can be held in a user's hand or on a user's lap).

Regarding Claim 5, Wang discloses the companion system of claim 4, further comprising the one or more remote users being one or more of the following:
a care giver; a health care provider; a family member; or a friend (Wang ¶0227 discloses the companion vehicle can be first responder, or emergency vehicle. For example, the companion vehicle can be a law enforcement vehicle [e.g., police car], fire truck, ambulance, or any other type of first responder vehicle. The companion vehicle can wish to gather more information about the emergency to which it responding before arriving on the scene. The UAV can fly ahead and be used to provide additional information about the emergency. For example, if there is a car accident, medical emergency, fire, and/or any type of crisis, the UAV can gather information about the situation [e.g., capture images of the situation] and send the information to the companion vehicle before the companion vehicle arrives. This can help first responders plan for and respond to the emergency more quickly and effectively).

Regarding Claim 6, Wang discloses the companion system of claim 1, further comprising one or more of the following being connectable to one or more computer devices:
the companion unit; and at least one of the one or more bases (Wang ¶0285 discloses communication links can be formed between a UAV and the intermediary device 1350 and communication links can be formed between the intermediary device and the vehicle 1360. Any number of intermediary devices can be provided, which can communicate with one another. In some instances, indirect communications can occur over a network, such as a local area network [LAN] or wide area network [WAN], such as the Internet. In some instances, indirect communications can occur over a cellular network, data network, or any type of telecommunications network [e.g., 3G, 4G]. A cloud computing environment can be employed for indirect communications).

Regarding Claim 7, Wang discloses the companion system of claim 6, further comprising the one or more computer devices being one or more of the following:
a cell phone, a smart phone, a laptop, a tablet, a smart television (Wang ¶0380 discloses when desired, the remote device can be a second terminal or other computing device [e.g., computer, laptop, tablet, smartphone, or other mobile device]. The remote device can be configured to transmit data to the movable object 1700, receive data from the movable object 1700, transmit data to the terminal 1712, and/or receive data from the terminal 1712. Optionally, the remote device can be connected to the Internet or other telecommunications network, such that data received from the movable object 1700 and/or terminal 1712 can be uploaded to a website or server), and a WiFi enabled appliance (Wang ¶0385 discloses the communication module 1810 can utilize one or more of LAN, WAN, infrared, radio, WiFi, point-to-point [P2P] networks, telecommunication networks, cloud communication, and the like).

Regarding Claim 8, Wang discloses the companion system of claim 1, further comprising
a flight controller connected to the companion unit (Wang ¶0107 discloses the processors used to generate the command signal can be provided on board the UAV, on board the vehicle, or on board an external device),
whereby in-flight speed and direction of a companion unit may be controlled (Wang ¶0087 discloses a vertical position and/or velocity of the UAV can be controlled by maintaining and/or adjusting output to one or more propulsion units of the UAV).

Regarding Claim 9, Wang discloses the companion system of claim 1, further comprising
the one or more sensors connected to a location and mapping module operable to generate a map local to the location of the companion unit (Wang ¶0223 discloses other data can be sent from the UAV to the companion vehicle. For example, location data of the UAV can be sent to the vehicle. The location data can be determined using one or more sensors of the UAV. The location can be discerned on-board the UAV and sent to the companion vehicle. Alternatively, the location data can be sent to the companion vehicle which can use the data to discern the location of the UAV. ¶0118 discloses the obstruction can be detected based on information known about the environment within which the vehicle and/or the UAV are traversing. For example, geographic information can be accessed. Examples of geographic information can include local map information).

Regarding Claim 10, Wang discloses the companion system of claim 9, further comprising
a flight plan guidance unit operable to receive information from the AI Module and the map (Wang ¶0230 discloses other data, such as the location of the vehicle can be relayed to the user. In some instances, the location of the UAV can be overlaid on a map. This can help put the images captured by the UAV into a geographic context), and
to process such information and the map to generate a flight path for the companion unit (Wang ¶0230 discloses optionally, the location of the companion vehicle can also be overlaid on the map. Thus, the map can show the relative locations between the UAV and the companion vehicle within the geographical area. This can help a user in controlling the UAV or sending commands to the UAV).

Claims 12-20 are rejected for the same reasons as set forth in Claims 1-10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US #2016/0332748) in view of Klettke (US #2018/0273175).

Regarding Claim 11, Wang discloses the companion system of claim 1, further comprising
a voice assistant operable to receive voice commands provided via the microphone of the companion unit (Wang ¶0297 discloses the user command input portion can receive an input in any manner, such as, the input can be provided via audio signal [e.g., voice commands; ¶0335: microphones; Fig. 15A. ¶0298 discloses a command transmission portion D can transmit the command from the user command input portion G to the UAV. The command transmission portion can wirelessly transmit the information, or transmit the information via a wired connection. The command can be received by a command receiver portion A on board the UAV), and
to process said voice commands to cause the companion unit to respond by flying a mission (Wang ¶0128 discloses The UAV travel trajectory can be altered in accordance with a set of pre-programmed instructions. For example, a new travel trajectory can be calculated that can alter the UAV travel trajectory enough to avoid the obstruction, accommodating for the UAV traveling in the same direction to the motion of the vehicle while the UAV is still riding on the vehicle. In one example, the altitude of the UAV can be altered to avoid the obstruction while the lateral trajectory and/or velocity can be kept substantially the same to be in line with the motion of the vehicle. In other instances, the lateral trajectory of the UAV can be altered to avoid the obstacle. ¶0300 discloses the command can include instructions to initiate a preset sequence or flight mode. For example, the command can initiate a sequence that causes the UAV to take off and/or land on the vehicle. The command can initiate a sequence that causes the UAV to fly with a particular pattern relative to the vehicle).
Wang may not explicitly disclose generating a voice response provided to the user via the speakers of the companion unit.
However, Klettke (abstract; Figs. 1-2) teaches generating a voice response provided to the user via the speakers of the companion unit (Klettke ¶0058 the acoustic output element 18b of the unmanned aircraft 10 can be a loudspeaker).
Wang and Klettke are analogous art as they pertain to communicating with unmanned aerial vehicle. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the aerial vehicle in communication with a companion vehicle (as taught by Wang) to receive control signals related to the motion path or path of travel of the unmanned aircraft and/or related to one or more of the functional modules (as taught by Klettke, ¶0059) as there is a need for providing signals and messages even in hard-to-reach or hardly accessible terrain and over long distances and in a clearly perceptible manner (Klettke, ¶0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651